Citation Nr: 1731410	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  16-52 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for ischemic heart disease.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for ischemic heart disease.

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to service connection for pulmonary disease.



REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from December 1969 to December 1973.  In April 2017, during the course of the appeal, the Veteran died.  The appellant, his surviving spouse, has been substituted as the claimant for the purposes of processing the claims to completion.  38 U.S.C.A. § 5121A (West 2014).  

In service, the Veteran's primary duties were as an aviation boatswain's mate aboard an aircraft carrier.  His awards and decorations included the Vietnam Service Medal and the Vietnam Campaign Medal

This matter came to the Board of Veterans' Appeals (Board) on appeal from a March 2016 rating decision by the RO in St. Petersburg, Florida.  

After reviewing the record, the Board is of the opinion that further development of the record is warranted with respect to the issues of service connection for pulmonary disease, diabetes mellitus, and ischemic heart disease.  Accordingly, those issues are addressed in the REMAND portion of the decision below.  



FINDINGS OF FACT

1.  In an unappealed rating decision, dated in September 2014, the RO denied the Veteran's request to reopen a claim of entitlement to service connection for ischemic heart disease.

2.  Evidence associated with the record since the September 2014 decision is neither cumulative nor redundant and, by itself or in connection with evidence previously assembled, relates to an unestablished fact or raises a reasonable possibility of substantiating the claim of entitlement to service connection for ischemic heart disease. 

3.  In an unappealed rating decision, dated in September 2014, the RO denied the Veteran's request to reopen a claim of entitlement to service connection for diabetes mellitus.

4.  Evidence associated with the record since the September 2014 decision is neither cumulative nor redundant and, by itself or in connection with evidence previously assembled, relates to an unestablished fact or raises a reasonable possibility of substantiating the claim of entitlement to service connection for diabetes mellitus. 


CONCLUSIONS OF LAW

1.  The RO's September 2014 rating decision, which denied the Veteran's claim of entitlement to service connection for ischemic heart disease, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  New and material evidence has been submitted to reopen the Veteran's claim of entitlement to service connection for ischemic heart disease.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).
3.  The RO's September 2014 rating decision, which denied the Veteran's claim of entitlement to service connection for diabetes mellitus, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

4.  New and material evidence has been submitted to reopen the Veteran's claim of entitlement to service connection for diabetes mellitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of the record discloses that the Veteran's claims of entitlement to service connection for ischemic heart disease and diabetes mellitus (claimed as due to Agent Orange exposure) were initially denied by the RO in December 2012.  Requests to reopen those claims were denied by the RO in September 2014.  The Veteran did not file a notice of disagreement with any of those claims; and therefore, those decisions became final under the law and regulations then in effect.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1103 (2014).  In February 2016, the Veteran filed requests to reopen his claims of entitlement to service connection for ischemic heart disease and diabetes mellitus.  

The Veteran contends that he was on the ground in Vietnam when he went ashore to pick up mail and supplies, and that he was exposed to Agent Orange during those times.  He maintains that such evidence is new and material and is sufficient to reopen his claims of service connection for ischemic heart disease and diabetes mellitus.  After reviewing the record, the Board agrees.

In September 2014, when the RO last denied the Veteran's claim of service connection for ischemic heart disease and diabetes mellitus, the Veteran contended that those disabilities were primarily the result of exposure to Agent Orange in service.  However, there were no findings of either of those disorders until many years after service, and the preponderance of the evidence was against any findings of a nexus to service.  Although it was noted that the Veteran had received the Vietnam Service Medal and the Vietnam Campaign Medal, the evidence was against a finding that he had ever actually set foot in the Republic of Vietnam.  Therefore, exposure to Agent Orange could not be presumed.  Absent any findings of ischemic heart disease and diabetes mellitus in service or any findings of exposure to Agent Orange, the Veteran did not meet the criteria for service connection on a direct or presumptive basis.  Accordingly, the request to reopen those claims was denied; and, as noted above, those decisions became final.

Generally, a claim which has been denied by the RO may not thereafter be reopened and allowed, and a claim based upon the same factual basis may not be considered.  38 U.S.C.A. § 7105 (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108 which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA shall reopen the claim and review the former disposition of the claim.

When a veteran seeks to reopen a final decision based on new and material evidence, the Board must first determine whether the veteran has, in fact, presented new and material evidence under 38 C.F.R. § 3.156.  Evidence offered by a claimant to reopen a claim is presumed credible for the limited purpose of ascertaining its materiality.  Once the evidence is found to be new and material and the case is reopened, the presumption that it is credible and entitled to full weight no longer applies.  Justus v. Principi 3 Vet. App. 510 (1992).  

New evidence means existing evidence not previously submitted to VA decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final decision.  

If new and material evidence is presented, the Board may proceed to evaluate the merits of the claim but only after insuring that the duty to assist the veteran in the development of his claim has been fulfilled.  Elkins v. West, 12 Vet. App. 209 (1999).

Evidence added to the record since the RO's September 2014 decision includes a July 2016 report from D. D., a former fellow service man who reportedly served with the Veteran aboard ship in 1972 and 1973.  Mr. D. states that the Veteran would often fly to Da Nang, Vietnam, to pick up mail and supplies and that he would have been exposed to Agent Orange during those times.  Such evidence is presumed credible for the limited purpose of ascertaining its materiality.  Justus.  The additional evidence is neither cumulative nor redundant of the evidence of record in September 2014; and, when considered with the evidence previously of record, raises a reasonable possibility of substantiating the claims of entitlement to service connection for ischemic heart disease and diabetes mellitus.  Therefore, it is sufficient to reopen those claims; and to that extent, the appeal is granted.


ORDER

New and material evidence having been presented, the request to reopen the claim of entitlement to service connection for ischemic heart disease is granted.  

New and material evidence having been presented, the request to reopen the claim of entitlement to service connection for diabetes mellitus is granted.  





REMAND

In light of the foregoing decision, the VA may proceed to evaluate the merits of the appellant's claims of entitlement to service connection for ischemic heart disease and diabetes mellitus.  Elkins.  It would be premature for the Board to do so prior to the RO, as such action could result in prejudice to the appellant's claims.  Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

In addition to the claims for service connection for ischemic heart disease and diabetes mellitus, the Veteran has perfected an appeal with respect to his claim for service connection for pulmonary disease.  Accordingly, that issue is also before the Board.  

In his formal appeal (VA Form 9), dated in October 2016, the Veteran requested a video conference hearing with a member of the Board.  However, he died prior to a hearing being scheduled.  Because this is a case of substitution, the Veteran's request for a hearing is now the appellant's request.  

In light of the foregoing, the case is remanded to the Agency of Original Jurisdiction (AOJ) for the following action:

Schedule the appellant for a video conference hearing with a member of the Board.  The notice informing the appellant of the date, time, and location of that hearing must be associated with the claims folder.  

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The appellant need take no action unless she is notified to do so.  However, she is advised that she has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


